DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2-4, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun (PG Pub 20140027670).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recite “an average concentration” in line 3. It is unclear since which degree or level concentration would consider to be an average concentration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-15, 24, 26-28, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al (PG pub 20140197357), and further in view of Cho et al (PG Pub 20140045067) and Sun (PG Pub 20140027670).
Regarding claim 1 and 27, Ofer et al teaches a cathode material [para 60] comprising:
a core comprising:

a plurality of primary particles comprising a nickel-containing first lithium transition metal oxide having a layered crystal structure [para 25], and

a grain boundary 20 between adjacent primary particles of the plurality of primary particles [para 25 33]; and

a shell on the core [para 59], wherein the grain boundary comprises a first composition [para 33-37]] .

the grain boundary is in an interior of the core 10 [fig 1 para 25 33]
Ofer et al teaches the shell and the grain boundary having cubic structure (abstract), but Ofer et al does not teach the shell having material as claimed and the grain boundary having spinel structure.
Cho et al teaches a material for cathode comprising core and a shell having a lithium metal composite oxide having a spinel structure with formula 3 [para 15 70-72].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of shell to be the same as Cho et al for improving thermal stability [para 89] and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Also, modified Ofer et al teaches the grain boundaries being made of formula 2 [para 51 of Ofer et al] which is the similar of formula 1 of Cho et al [para 72]. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure of formula 2 of  Ofer to have the spinel structure as taught by  Cho et al for improving the output characteristic [para 9]

Sun et al  teaches a cathode active material comprising primary particles having lithium metal oxide and he concentration of Mn at the surface of the particles being greater than that of in the core primary particles [para 48-50]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the concentration of Mn in the grain boundary of the primary particles modified Ofer such that the concentration of Mn in the grain boundary being greater than that of in the primary particles for obtaining thermostability and preventing capacity reduction and it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
As for combination, the concentration of manganese in the grain boundary and the concentration in the primary particles are each an average concentration.


Regarding claim 31, Modified Ofer et al teaches the first lithium transition metal oxide being represented by formula 2 [para 52, Ofer et al]. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).




Regarding claim 2 -3, modified Ofer et al teaches the first composition comprises at least one transition metal other than nickel, and wherein a concentration of the at least one transition metal other than nickel in the grain boundary is greater than a concentration of the at least one transition metal other than nickel within the plurality of primary particles where the metal is Co [para 7 25, Ofer et al].
Regarding claim 4, modified Ofer et al teaches at least 50% of the grain boundaries between the adjacent primary particles of the core comprise the first composition [para 35-38, Ofer et al]
Regarding claim 5, modified Ofer et al teaches the grain boundary is substantially rectilinear in cross-section within the core [para 42, Ofer et al].
Regarding claim 6, modified Ofer et al teaches the grain boundary is arranged in a direction which is parallel to a surface of an adjacent primary particle of the adjacent primary particles, and wherein the direction of the grain boundary is different from a direction of a tangent of a nearest surface of the core [para 70, Ofer et al].
Regarding claim 7, modified Ofer et al teaches the core comprises a first grain boundary and a second grain boundary,wherein the first grain boundary and the second grain boundary are located directly on a same primary particle of the plurality of primary particles, and wherein the first grain boundary and the second grain boundary intersect at an angle determined by a shape of the primary particle [para 70, Ofer et al].
Regarding claim 8, modified Ofer et al teaches the core comprises a plurality of grain boundaries that are adjacent to the plurality of primary particles, wherein the plurality of grain boundaries are each arranged in a direction parallel to a surface of an adjacent primary particle, and wherein grain boundaries of the plurality of grain boundaries are arranged in different directions than each other [para 70].
Regarding claim 9, modified Ofer et al teaches a plurality of grain boundaries have an average length in a range of about 50 nanometers to about 1000 nanometers and an average thickness in a range of about 1 nanometers to about 200 nanometers, wherein a direction of the 

Regarding claim 12, modified Ofer et al teaches the spinel crystal structure has cubic symmetry.
Regarding claim 13, modified Ofer et al teaches the spinel crystal structure belongs to an Fd3m space group [para 204, Cho et al].
Regarding claim 14, modified Ofer et al teaches the grain boundary further comprises a second composition, and wherein the second composition comprises a lithium transition metal oxide [para 70, Ofer et al].
Regarding claim 15, modified Ofer et al teaches the second composition has spinel structure as set forth above.

Regarding claim 24, modified Ofer et al teaches the thickness of the shell being 100 nm to 70nm [para 26] which overlapped the claimed range. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 26, since modified Ofer et al teaches the claimed structure of the cathode material, it is considered that the crack growth of the cathode material is the same as claimed. It is noted that "Products of identical chemical composition cannot have mutually In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 28, modified Ofer et al teaches the cathode and anode and electrolyte between cathode and anode [para 63, Ofer et al].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al (PG pub 20140197357), and Cho et al (PG Pub 20140045067) and Sun (PG Pub 20140027670) and further in view of Mun et al (PG pub 20140377655).
Regarding claim 25, modified Ofer et al teaches the claimed limitation as set forth above, but modified Ofer et al does not teach the sum of first composition and second lithium transitional metal oxide as claimed. It is noted that the grain boundaries is the shell of individual particle or the grain boundaries would be considered as the shell of each particle.
Mun et al teaches a shell having composition of about 1.9 weight or less based on total weight of composite cathode active material (claim 1, 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sum of first composition and second lithium transitional metal oxide as taught by Ofer et al to arrive the same as Mun et al since it has been held that discovering a optimum value of a result effective variables involves only routine skill in the art. In re boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Ofer in view of Cho does not teach the formula of the grain boundary
The examiner respectfully disagrees. Ofer teaches the grain boundary having lithium transition metal oxide formula 2. Cho teaches the shell having lithium transition metal oxide formula 1 where the formula 2 is similar as formula 1. Cho is applied to teach this lithium transition metal oxide having spinel structure. Thus, by modifying lithium transition metal oxide formula 2 of Ofer to have the spinel structure of Cho, it would provide improve the output characteristic [para 9]
Table 2 provided unexpected result that none of cited references has
The examiner respectfully disagrees since the table 2 or examples 5-7 are not commensurate with the scope of the claim.
Regarding to argument directed to Hasegawa et al, it is found not persuasive since the examiner does not apply Hasegawa in the current rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726